PER CURIAM.
By petition and two cross-petitions for writ of certiorari we have for review an order of the Florida Industrial Commission bearing date February 4, 1969. Our consideration of the petitions, the records and briefs, and oral argument having been heard, leads us to conclude that the petition and cross-petitions for certiorari should be and they are hereby denied.
Attorney’s fee in the amount of $200.00 is awarded to claimant’s attorney for filing briefs in opposition to the cross-petitions.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, THORNAL and CARLTON, JJ., concur.